Appeal by defendant from a judgment of the Supreme Court, Nassau County, rendered March 15, 1972, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing a fine of $150. Judgment reversed, on the law and the facts, and indictment dismissed, on the law. Assuming the validity of the search and seizure of the machinery alleged to have been stolen, to which defendant claimed title, the evidence adduced was insufficient as a matter óf law to establish defendant’s guilt beyond a reasonable doubt of criminal possession of stolen property or of- any related crime. Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.